            Case 1:20-cv-01121-DAD-SAB Document 3 Filed 08/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS K. MILLS,                                     Case No. 1:20-cv-01121-DAD-SAB

12                   Plaintiff,                           ORDER TRANSFERING CASE TO THE
                                                          CENTRAL DISTRICT OF CALIFORNIA
13           v.

14   JUDGE DEAN D. PREQERSON, et al.,

15                   Defendants.

16

17          Plaintiff Thomas K. Mills is a state prisoner proceeding pro se in this civil action

18 pursuant to 42 U.S.C. § 1983. Plaintiff filed a complaint on August 13, 2020, against Judge

19 Dean D. Preqerson and the United States District alleging violations of his civil rights for the
20 failure to issue a decision on his habeas petition.

21          The federal venue statute requires that a civil action, other than one based on diversity

22 jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

23 defendants reside in the same state, (2) a judicial district in which a substantial part of the events

24 or omissions giving rise to the claim occurred, or a substantial part of the property that is the

25 subject of the action is situated, or (3) a judicial district in which any defendant may be found, if

26 there is no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b). The
27 Court has reviewed Plaintiff’s complaint and finds that venue does not lie in this district as none

28 of the venue requirements of section 1391 are met. Plaintiff’s habeas petition is pending in the


                                                      1
            Case 1:20-cv-01121-DAD-SAB Document 3 Filed 08/13/20 Page 2 of 2


 1 Central District of California. Venue in this action appropriately lies within the Central District

 2 of California.

 3          Pursuant to 28 U.S.C. § 1406(a), when a case has been filed in the wrong district, the

 4 “district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

 5 division in which it could have been brought.” Additionally Local Rule 120(f), provides that a

 6 civil action which has not been commenced in the proper court may, on the court’s own motion,

 7 be transferred to the proper court. Therefore, this action will be transferred to the Central

 8 District of California. This court will not rule on Plaintiff's request to proceed in forma pauperis.

 9          Good cause appearing, IT IS HEREBY ORDERED that:

10          1.      This action is transferred to the United States District Court for the Central

11                  District of California; and

12          2.      This court has not ruled on Plaintiff’s request to proceed in forma pauperis.

13
     IT IS SO ORDERED.
14

15 Dated:        August 13, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
